Name: Commission Regulation (EEC) No 899/92 of 8 April 1992 amending Regulation (EEC) No 847/92 on an export sale to Russia under Council Regulation (EEC) No 599/91
 Type: Regulation
 Subject Matter: political geography;  trade policy;  marketing;  trade;  animal product
 Date Published: nan

 No L 95/48 Official Journal of the European Communities 9. 4. 92 COMMISSION REGULATION (EEC) No 899/92 of 8 April 1992 amending Regulation (EEC) No 847/92 on an export sale to Russia under Council Regulation (EEC) No 599/91 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 847/92 of 2 April 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Russia under council Regulation (EEC) No 599/91 and amend ­ ing Regulation (EEC) No 569/88 (3) provides in particular for the sale of boneless beef in lots made up of cuts in given percentages ; whereas for technical reasons that breakdown should be altered : HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 847/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 88 , 3 . 4. 1992, p. 49. 9. 4. 92 Official Journal of the European Communities No L 95/49 ANNEX 'ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del artÃ ­culo 1 Fordeling af det i artikel 1 , stk. 5, fjerde led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz 5 vierter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¦Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã µÃ Ã ¬Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Breakdown of the lot referred to in the fourth indent of Article 1 (5) Repartition du lot visÃ © Ã l'article 1er paragraphe 5 quatriÃ ¨me tiret Composizione della partita di cui all'articolo 1 , paragrafo 5 , quarto trattino Verdeling van de in artikel 1 , lid 5, vierde streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5, quarto travessÃ £o, do artigo 1? Cortes UdskÃ ¦ringer TeilstÃ ¼cke Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cuts DÃ ©coupes Tagli Deelstukken Cortes Porcentaje en peso VÃ ¦gtprocent Gewichtsanteile Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Weight percentage Pourcentage du poids Percentuale del peso % van het totaalgewicht Percentagem do peso Striploins 5,5 % Insides 9,1 % Outsides 8,6 % Knuckles 5,4 % Rumps 5,8 % Forequarters 30,2 % Shins/shanks 9,7 % Plates/Flanks 25,7 % 100,0 % '